      3:19-cr-30049-SEM-TSH # 19    Page 1 of 3                                   E-FILED
                                                         Monday, 13 July, 2020 12:08:43 PM
                                                             Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
 FOR THE CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

UNITED STATES OF AMERICA, )
                          )
         Plaintiff,       )
                          )
    v.                    )               No. 19-30049
                          )
TYRONE MAXWELL,           )
                          )
         Defendant.       )

                                   OPINION

TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

      This matter came before the Court for a telephone status conference

on July 10, 2020. Defendant appeared by his counsel Mark Kevin Wykoff,

Sr. The Government appeared by Assistant United States Attorney

Matthew Z. Weir. The Court called the status conference to set an

evidentiary hearing on Defendant’s pending Motion to Suppress Evidence

Unlawfully Acquired (d/e 16) (Motion). The Court inquired whether the

parties were willing to conduct the hearing by videoconference or other

remote electronic means. Defendant’s counsel stated on behalf of his

client that he wanted the hearing to be in person. The Government had no

position.

      The Court stated that the in-person hearing would be delayed due to

the ongoing COVID-19 pandemic. The Amended General Order, entered
                                Page 1 of 3
      3:19-cr-30049-SEM-TSH # 19    Page 2 of 3




June 30, 2020, states that due to the COVID-19 pandemic, the Courts of

this District cannot safely hold in-person hearings:

      [T]he Court continues to find that it cannot return to usual court
      operations without endangering the health of defendants,
      counsel, the public, and court personnel, thereby continuing to
      necessitate the use of video conferencing, or telephone
      conferencing if video conferencing is not reasonably available.
      As of the date of this Order, video conferencing is fully
      operational in all four divisional offices and continues to be
      utilized daily.

Amended General Order 20-03, at 3. Chief U.S. District Judge Sara

Darrow will review this finding no later than 90 days after entry of the

Amended General Order 20-03. Id., at 6. Pursuant to the finding in

Amended General Order 20-03 and the ongoing COVID-19 pandemic, this

Court stated that it could not safely hold an in-person hearing on the Motion

for the next 90 days, and so, would need to set the in-person hearing on

Defendant’s Motion after September 30, 2020. Defendant’s counsel stated

on behalf of Defendant that he still wanted an in-person hearing even with

the delay. Based on Defendant’s position, the Court set the Motion for an

in-person hearing. The parties agreed to a setting in October 2020. The

Court set the hearing on the Motion on Wednesday, October 21, 2020, at

9:00 a.m.




                                 Page 2 of 3
      3:19-cr-30049-SEM-TSH # 19      Page 3 of 3




      Counsel for Defendant then made an oral motion to continue the

initial pretrial conference and jury trial until after the hearing on the Motion.

The Court allowed the Motion.

      THEREFORE, IT IS ORDERED: Defendant’s pending Motion to

Suppress Evidence Unlawfully Acquired (d/e 16) is set for an evidentiary

hearing on Wednesday, October 21, 2020, at 9:00 a.m., before this Court in

Courtroom III at U.S. District Courthouse in Springfield, Illinois.

Defendant’s oral Motion to continue the initial pretrial conference and jury

trial is ALLOWED. The final pretrial conference set August 14, 2020 is

CANCELLED and reset Friday, November 13, 2020, at 9:00 a.m. before

this Court; and the jury trial set September 1, 2020 is CANCELLED and

reset December 1, 2020 at 9:00 a.m. before U.S. District Judge Sue

Myerscough. The Court finds that the ends of justice served by continuing

the jury trial on Defendant’s motion outweighs the Defendant's and the

public's interest in a speedy trial. 18 U.S.C. 3161(h)(7)(A).

ENTER: July 10, 2020


                               s/ Tom Schanzle-Haskins
                               TOM SCHANZLE-HASKINS
                         UNITED STATES MAGISTRATE JUDGE




                                  Page 3 of 3
